 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DESHAWN MALONE,                                   Case No. 1:19-cv-01594-AWI-SKO (PC)

12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13            v.                                        PLAINTIFF’S MOTION TO PROCEED IN
                                                        FORMA PAUPERIS, AND DISMISSING
14    J. ABOYTES,                                       ACTION WITHOUT PREJUDICE

15                       Defendant.                     (Docs. 2, 8)

16

17          Plaintiff Deshawn Malone is a state prisoner proceeding pro se in this civil rights action

18   under 42 U.S.C. § 1983. This matter was referred to a United States magistrate judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 18, 2019, the assigned magistrate judge issued findings and

21   recommendations to deny Plaintiff’s motion to proceed in forma pauperis, (Doc. 2), because he

22   has more than three “strikes” under 28 U.S.C. § 1915(g) and fails to show that he is in imminent

23   danger of serious physical injury. (Doc. 8.) Plaintiff filed objections on December 2, 2019. (Doc.

24   9.) In his objections, Plaintiff does not dispute the strikes found by the magistrate judge; rather, he

25   argues that the imminent danger exception to section 1915(g) should apply. (See id. at 2-3.)

26          Plaintiff’s allegations do not meet the imminent danger exception. In his complaint,

27   Plaintiff states that he was involved in a physical altercation with another inmate in June of 2019,

28   which resulted in their being pepper sprayed. (Doc. 1 at 9-10.) Plaintiff alleges that the defendant
 1   violated his Eighth Amendment rights because he “denied [Plaintiff] decontamination.” (Id. at 4.)

 2   In his objections, Plaintiff states that he was pepper sprayed and denied decontamination on three

 3   prior occasions, the last one being in December of 2012. (Doc. 9 at 2-3.) Such allegations of past

 4   events spanning several years do not show that Plaintiff is in imminent, future danger of serious

 5   physical injury.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 8   findings and recommendations to be supported by the record and proper analysis.

 9          Accordingly, the Court HEREBY ORDERS:
10          1.      The findings and recommendations issued on November 18, 2019, (Doc. 8), are

11                  ADOPTED in full;

12          2.      Plaintiff’s motion to proceed in forma pauperis, (Doc. 2), is DENIED; and,

13          3.      This action is DISMISSED without prejudice to refiling upon prepayment of the

14                  filing fee.

15
     IT IS SO ORDERED.
16

17   Dated: January 17, 2020
                                                 SENIOR DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28

                                                       2
